Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to 
fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to a program claim that is unpatentable subject matter.
Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of outputting personal information without significantly more. The claim(s) recite(s) an invention concept of outputting personal information according to the person requesting the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mumford et al. (SU 8,914,411) and in view of IWAI et al. (JP2009140051A).
As to claim 16, Mumford teaches an information processing method comprising: collecting a request for answer/information from a requestor (receiving a request for information; Abstract); and outputting an answer message (the information) obtained by:  setting a privacy level (310f, 310h) for an answer according to a person to be answered (information requestor) the privacy level for an answer including a privacy level at a time of an answer to the person to be answered, the 

    PNG
    media_image1.png
    399
    805
    media_image1.png
    Greyscale

It is noted that Mumford doesn’t explicitly teach where receiving the information request comprises collecting a voice. However, IWAI in same field of endeavor teaches a method of receiving a question from a user and outputting the answer to the user according to a privacy setting level indicating the degree to which the personal profile information may be disclosed to the user, wherein receiving the question comprises collecting a voice of the user through a microphone (Fig.1; Claim 3; Pars.11-12).
The modification and the combination of the analogous arts would be obvious to one of ordinary skill in the art before the time of applicant’s invention in order to provide to the user an alternative or hands free means (as it is commonly done) for submitting the question/request.

As to claim 2, IWAI teaches an audio output unit to output information (Fig.4).
As to claim 3, Mumford (310f, 310h) and IWAI teach (Figs.5-10; Pars.10-15) a privacy level setting part that sets the privacy level for an answer. 
As to claim 4, Mumford teaches generating part that generates/gathers the personal information/answer message (Abstract; Pars.11-12).
As to claim 5, Mumford teaches wherein the privacy level for an answer is set according to a recorded privacy level that includes the privacy level that has been recorded for the person to be answered (3e-3g).

As to claim 6, Mumford teaches wherein in privacy-level management information, person information regarding a person is associated with the recorded privacy level for the person who corresponds to the person information, and the privacy level for an answer is set according to the recorded privacy level associated with the person information that matches the person to be answered in the privacy-level management information (Fig.3).
As to claims 7-8, Mumford teaches where the personal information is provided based on identity of the requestor however, he doesn’t explicitly teach where the identity is obtained using image or voice of the requestor. However, IWAI teaches a microphone camera for collecting information to identify the user prior to providing the information 
As to claim 9, Mumford teaches wherein the recorded privacy level is recorded for every genre of the personal information (Fig.3).
As to claim 13, Mumford teaches wherein the privacy-level management information of the user is shared as the person information of the privacy-level management information of another user, and thus the privacy-level management information of the another user is generated (Fig.3).
As to claim 14, Mumford teaches generating a user profile (Figs.3a, 3b) inherently including information such as location of the user, etc. 
As to claim 15, Mumford teaches a communication unit that receives the answer message from a server (Fig.1).


Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 10 is allowable because the prior arts do not teach wherein the privacy level for an answer is also set according to safety information of a current location, current time and a height of the person to be answered.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.